Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephen R. Farina appeals from the district court’s order imposing a prefiling injunction and $500 in sanctions after Farina’s third improper removal of a lawsuit from state court to federal court. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sanders v. Farina, 197 F.Supp.3d 892, 2016 WL 3896845 (E.D. Va. filed July 6, 2016; entered July 7, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED